DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Section II page 10, filed 7/22/2022, with respect to claimed subject matter (the generator) not shown  have been fully considered and are persuasive.  The objection of the drawings regarding 37 CFR 1.83(a) has been withdrawn. In addition, Applicant’s arguments in Section III page 11 regarding the abstract are persuasive. The objection to the abstract is withdrawn.
Applicant’s amendments to the specification and drawings, filed 7/22/2022 have rendered the remainder of the objections to the specification and drawings moot. All objections to the specification and drawings identified in the non-final rejection, dated 3/29/2022, are withdrawn.
Applicant’s arguments, see Section V page 11, filed 7/22/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 9 have been fully considered and are persuasive as the applicant’s amendments have made the rejection moot.  The 35 U.S.C. 112(b) rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see Section VI page 12, filed 7/22/2022, with respect to the amendments to claim 1 and claim 10 overcoming the art of record have been fully considered and are addressed in a new grounds of rejection (necessitated by the amendment) below this section.
Applicant’s arguments, see Section VI page 12, filed 7/22/2022, with respect to claim 10 overcoming the art of record have been fully considered but they are not persuasive. Applicant argues that poles 151, 152 (Fig 11) of Yates (U.S. Patent No. 5735848), hereinafter referred to as Yates (848), are not pivotally connected to the channel 22 (Fig 3). However, The Office respectfully disagrees. As shown in Fig 11, the identified RF overlay (poles #151/#152) are affixed to the surface of the anvil (Fig 11, #18. See further col 7, lines 44-50). As illustrated in Figs 3-5 of Yates (848), the anvil (with the RF overlay affixed to the surface thereof) is illustrated as being pivotally connected to the channel 22. Therefore, it is deemed that Yates (848) reads on the subject claim 10 limitation of “an RF overlay pivotally connected to the channel”.
Applicant’s arguments, see Section VI pages 14-17, filed 7/22/2022, with respect to claim 18 have been fully considered but they are not persuasive. In summary, applicant argues that Yates (848) and Yates (PG Pub US 2019/0000536 A1), hereinafter referred to as Yates (536), teach away from each other, and that therefore one of ordinary skill in the art would not look to Yates (536) to modify the surgical tool of Yates (848). However, The Office respectfully disagrees. Yates (848) does not disclose stapling while energy is applied, however one of ordinary skill in art would recognize modifying Yates (848) with Yates (536) as demonstrated in the rejection of claim 18 below would not render surgical tool of Yates (848) inoperable for its current purpose. One of ordinary skill would recognize that incorporating the teachings of Yates (536) would add functionality to the surgical tool of Yates (848)- specifically a more sophisticated control circuit and motor assembly which automates manual functions. Therefore, it is deemed that the proposed modification of Yates (848) with Yates (536) would have a reasonable expectation for success and therefore it is deemed they do not teach away. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see Section VI pages 17-18, filed 7/22/2022, with respect to claims 7, 8, 16, 17 and 20 have been fully considered but they are not persuasive. See the rejection of independent claims 1, 10, and 18 below.
Applicant’s arguments, see Section VII page 18, filed 7/22/2022, with respect to claims 21-24 have been fully considered but they are not persuasive. See the below rejections of said claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 18-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (U.S. Patent No. 5735848) in view of Yates (PG Pub US 2019/0000536 A1) and further in view of Coulson et al. (US Patent No. 10285750B2), hereinafter referred to as Coulson.
Regarding claim 1, Yates (848) discloses a surgical instrument (10, Fig. 2), comprising: 
an end effector (50, Fig. 2), comprising: 
a first jaw (34, Fig. 2); 
a second jaw (32, Fig. 2) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue (Col. 4 Lines 47-56); 
a staple cartridge (23 Fig. 6); and 
at least one electrode (53, 54; Fig. 6); 
a drive member (43, Fig. 2); 
a control circuit (Col. 7 Lines 1-2) configured to: 
cause the at least one electrode to deliver a therapeutic energy to the tissue in a first phase of a surgical treatment (Col. 7 Lines 25-43, previously cited for the limitation below and only copied here for improved clarity of the record); 
monitor a first tissue property in a first phase of the surgical treatment (Col. 7 Lines 25-43. It is noted that Yates (848) monitors the first tissue property {impedance} and shuts off the applied therapeutic energy {thus ending the first phase of treatment} after a predetermined threshold has been reached {wherein a first of the two conditions is triggered by reaching or exceeding a predetermined threshold of the first tissue property}), 
Yates (848) further teaches switching from a first phase to a second phase based on the first tissue property (determined impedance, see col. 7, lines 25-38). However, as described in col. 7, lines 25-38, this process is performed by the clinician, and not by the control circuit. Additionally, it is understood that Yates (848) discloses two phases of treatment, the first being the delivery of therapeutic energy and the second being the deployment of staples (Fig. 10). Therefore, The Office further points to Yates (536) below.
Further, Yates (848) does not disclose: 
a motor assembly configured to generate drive motions to move the drive member; 
the control circuit is configured to: 
cause the motor assembly to move the drive member in a second phase of the surgical treatment; 
monitor an energy delivery time during which the at least one electrode delivers the therapeutic energy to the tissue in the first phase of the surgical treatment;
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the first tissue property reaching or exceeding a predetermined threshold of the first tissue property prior to the energy delivery time reaching or exceeding a predetermined threshold time;
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the energy delivery time reaching or exceeding the predetermined threshold time of the first phase prior to the first tissue property reaching or exceeding the predetermined threshold of the first tissue property;
set a parameter of the second phase of the surgical treatment based on at least one measurement of the tissue property determined in the first phase of the surgical treatment; and 
monitor a second tissue property, different from the first tissue property, in the second phase of the surgical treatment.
Yates (536) teaches: a surgical instrument (10) comprising: 
a motor assembly (505, Fig. 1) configured to generate drive motions to move a drive member (540, Fig. 3; Paragraph [0053]); 
a control circuit (610, Fig. 18) configured to: 
cause the motor assembly to move the drive member to deploy staples from a staple cartridge (1400, Fig. 4) into tissue (Paragraph [0068]) in a second phase (Paragraph [0136]) of the surgical treatment (Fig. 18; the second phase in Yates (536) is the advancement of the drive member after the delivery of therapeutic energy); 
switch from a first phase (Paragraph [0131] – “The control circuit 610 may provide 4520 electrosurgical energy to a first set of electrodes and a second set of electrodes…”) of the surgical treatment to the second phase of the surgical treatment based on the first tissue property reaching or exceeding a predetermined threshold of the first tissue property (Paragraph [0132]; the first phase of Yates (536) is the delivery of therapeutic energy prior to the advancement of the drive member), reaching or exceeding a predetermined threshold time of the first phase (Paragraph [0143] Lines 12-15); 
set a parameter of the second phase of the surgical treatment based on at least one measurement of the first tissue property determined in the first phase of the surgical treatment (Paragraph [0145] Lines 12-14; the parameter is velocity of the drive member); and 
monitor a second tissue property, different from the first tissue property, in the second phase of the surgical treatment (Paragraph [0105]; the second tissue property of Yates (536) is tissue compression). It is to be noted that the staple driving wedge/sled assembly are connected to the cutting means/knife and thus move together. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and include a motor assembly and control circuit to advance a motor assembly, switch from first to second phase, set a parameter of the second phase and monitor a second tissue property, as taught by Yates (536), in order to automatically stop providing energy and automatically staple and cut the tissue without bleeding (Paragraphs [0135] - [0136]). The control circuit engages the drive member and advances it automatically, which speeds up the surgical procedure by replacing the requirement for the clinician to switch from the first phase to second phase with an automated process.
	Yates (848) as modified by Yates (536) does not specifically teach that the control circuit is configured to:
monitor an energy delivery time during which the at least one electrode delivers the therapeutic energy to the tissue in the first phase of the surgical treatment; 
switch from the first phase of the surgical treatment to the second phase of the surgical treatment prior to the energy delivery time reaching or exceeding a predetermined threshold time; 
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the energy delivery time reaching or exceeding the predetermined threshold time of the first phase prior to the first tissue property reaching or exceeding the predetermined threshold of the first tissue property.
	Coulson teaches a control system for controlling an electrosurgical generator configured to: 
monitor an energy delivery time (It is deemed that Coulson measures the energy delivery time as the energy delivery time is measured against a time limit as described below. This is illustrated in 606, Fig 6 as ‘duration’; this duration is also taught in Col 9, lines 51-54 – “If it is determined in step 606…within a time”) during which the at least one electrode delivers the therapeutic energy (602, Fig 6; Col. 9 Lines 22-26) to the tissue in the first phase of the surgical treatment (601, Fig 6; S1 Phase); 
switch from the first phase (602, Fig 6) of the surgical treatment to the second phase (610 or 608, Fig 6) of the surgical treatment based on the first tissue property reaching or exceeding a predetermined threshold of the first tissue property (Zlow+Zrise, Col 9) prior to the energy delivery time reaching or exceeding (Col. 9 – “Once it is determined in step 604 that the sensed impedance of the target tissue has reached Zlow+Zrise.. proceeding to the S2 phase…”. It is noted that Coulson teaches a break in energy delivery prior to the start of the next phase. This is not imported from Coulson nor does the Office deem it as teaching away from the base references) a predetermined threshold time (Predetermined threshold time: SIZriseLimit, Fig 6; Col. 9); 
switch from the first phase (602, Fig 6) of the surgical treatment to the second phase (610 or 608, Fig 6) of the surgical treatment based on the energy delivery time reaching or exceeding the predetermined threshold time of the first phase (606 Fig 6; Col. 9 – “If it is determined in step 606… that impedance of the target tissue does not reach Zlow+Zrise within a time SIZriseLimit”) prior to the first tissue property (impedance Zlow+Zrise, 604, Fig 6) reaching or exceeding the predetermined threshold of the first tissue property prior to the first tissue property reaching or exceeding the predetermined threshold of the first tissue property (604 to 610 in Fig 6 illustrates if the impedance of the tissue reaches Zlow+Zrise before the duration exceeds the duration limit SIZriseLimit then the device advances to the second stage 610. This is also detailed in Col. 9) While Coulson does not teach progression to 610 when the time limit is reached (Coulson teaches progression to 608 in this instance), it is deemed that this is a result of Coulson not being a stapler. Consequently, Coulson does not employ a blade to cut tissue if the tissue was to be unresponsive to energy intended to cut tissue. If the process detailed in 601, 602, 604, 606 of Fig 6 is imported to the base reference Yates (848) the stapler would advance to the cutting/stapling phase as Yates (848) employs a cutting means). In addition, as described above, the second phase of Coulson is deemed to be the exit of the control loop illustrated in Fig. 6. Specifically, when Coulson determines that the impedance or time threshold has been reached, Coulson advances to the second stage of 608 or 610.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) to include the ability to advance tissue treatment by a comparison of impedance and energy delivery time to predetermined thresholds, as taught by Coulson, in order to determine if the target tissue is lacking a response to the application of electrosurgical energy (Coulson Col. 9, lines 50-58). Taken to its logical conclusion, without this teaching, tissue which doesn’t react as expected to energy may never reach the target impedance required to progress to the stapling phase of treatment as would be appreciated by one of ordinary skill in the art. In addition, one of ordinary skill in the art would see that Coulson’s teaching prevents the over-desiccation of the target tissue before any significant energy delivery (Coulson Col. 5, specifically Lines 16-18).

Regarding claim 2, Yates (536) teaches wherein the parameter of the second phase is a drive velocity of the motor assembly (Paragraph [0145] Lines 12-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on impedance measured in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 3, Yates (536) teaches wherein the first tissue property is a tissue impedance (Paragraph [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on impedance measured in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 4, Yates (536) teaches wherein the at least one measurement is taken at a beginning of the first phase of the surgical treatment or an end of the first phase of the surgical treatment (Paragraph [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to measure the impedance at the end of the first phase to ensure that the tissue welding will be substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 5, Yates (536) teaches wherein the at least one measurement comprises multiple measurements of the first tissue property taken during the first phase of the surgical treatment (Paragraph [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on multiple measurements of impedance in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 6, Yates (848) discloses wherein the first jaw comprises a channel (22, Fig. 3) configured to slidably receive the staple cartridge (23, Fig. 3).
Regarding Claim 9, Yates (848) does not disclose wherein the control circuit is further configured to cause a generator to adjust a level of the therapeutic energy delivered through the at least one electrode based on the first tissue property. 
Yates (536) teaches wherein the control circuit is further configured to cause a generator to adjust a level of the therapeutic energy delivered through the at least one electrode based on the first tissue property (Paragraph [0118] Lines 16-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and adjust a level of therapeutic energy delivered through the at least one electrode based on tissue impedance (first tissue property) as taught in Yates (536). This is obvious because, to deliver a constant power to the tissue, the voltage must change as tissue impedance changes (Yates (536) Paragraph [0118] Lines 21-25).
Regarding Claim 10, Yates (848) discloses: A surgical instrument (10, Fig. 2), comprising: 
a first jaw (34, Fig. 2); 
a second jaw (32, Fig. 2) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue (Col. 4 Lines 47-56); 
an anvil (18, Fig. 3); 
a staple cartridge (23, Fig. 6); 
a channel (22, Fig. 3) configured to receive the staple cartridge (23, Fig. 3); 
an RF overlay (151, 152 Fig. 11) pivotally connected to the channel (See paragraph 6 of this action above in the Response to Arguments for a detailed description on how The Office deems the RF overlay is pivotally connected to the channel. This is not a new grounds or rejection.), wherein the RF overlay comprises at least one electrode (151, 152 Fig. 11); 
a drive member (43, Fig. 2); 
a control circuit (Col. 7 Lines 1-2) configured to: 
cause the at least one electrode to deliver a therapeutic energy to the tissue in a first phase of a surgical treatment (Col. 7 Lines 25-43, previously cited for the limitation below and only copied here for improved clarity of the record);  
monitor a first tissue property in a first phase of the surgical treatment (Col. 7 Lines 25-43. It is noted that Yates (848) monitors the first tissue property {impedance} and shuts off the applied therapeutic energy {thus ending the first phase of treatment} after a predetermined threshold has been reached {wherein a first of the two conditions is triggered by reaching or exceeding a predetermined threshold of the first tissue property}). 
Yates (848) further teaches switching from a first phase to a second phase based on the first tissue property (determined impedance, see col. 7, lines 25-38). However, as described in col. 7, lines 25-38, this process is performed by the clinician, and not by the control circuit. Additionally, it is understood that Yates (848) discloses two phases of treatment, the first being the delivery of therapeutic energy and the second being the deployment of staples (Fig. 10). Therefore, The Office further points to Yates (536) below.
Further, Yates (848) does not disclose: 
a motor assembly configured to generate drive motions to move the drive member; and 
34308312848 v1Attorney Docket No. EN D9291 USN P12/200802-12the control circuit is configured to: 
cause the at least one electrode to deliver a therapeutic energy to the tissue in a first phase of a surgical treatment; 
cause the motor assembly to move the drive member to deploy staples from the staple cartridge into the tissue in a second phase of the surgical treatment; 
monitor an energy delivery time during which the at least one electrode delivers the therapeutic energy to the tissue in the first phase of the surgical treatment;
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based a comparison of the tissue property to a predetermined threshold of the tissue property and a comparison of the energy delivery time to a predetermined threshold time of the first phase;
set a parameter of the second phase of the surgical treatment based on at least one measurement of the tissue property determined in the first phase of the surgical treatment.
Yates (536) teaches a surgical instrument (10) comprising: 
a motor assembly (505, Fig. 1) configured to generate drive motions to move a drive member (540 Fig. 3; Paragraph [0053]);
a control circuit (610, Fig. 18) configured to: 
cause the motor assembly to move the drive member to deploy staples from a staple cartridge (1400, Fig.4) into tissue (Paragraph [0068]) in a second phase (4550, Fig. 22) of the surgical treatment (Fig. 18; the second phase in Yates (536) is the advancement of the drive member after the delivery of therapeutic energy); 
switch from a first phase (4510, 4520, 4530, 4540 Fig. 22) of the surgical treatment (the first phase of Yates (536) is the delivery of therapeutic energy prior to the advancement of the drive member) to the second phase of the surgical treatment based a predetermined threshold of the first tissue property (Paragraph [0132]), reaching or exceeding a predetermined threshold time of the first phase (Paragraph [0143] Lines 12-15); 
set a parameter of the second phase of the surgical treatment based on at least one measurement of the tissue property determined in the first phase of the surgical treatment (Paragraph [0145] Lines 12-14; the parameter is velocity of the drive member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and include a motor assembly and control circuit to advance a motor assembly, switch from first to second phase, set a parameter of the second phase, as taught by Yates (536), in order to automatically stop providing energy and automatically staple and cut the tissue without bleeding (Paragraphs [0135] - [0136]). The control circuit engages the drive member and advances it automatically, which speeds up the surgical procedure by replacing the requirement for the clinician to switch from the first phase to second phase with an automated process.	
Yates (848) as modified by Yates (536) does not specifically teach that the control circuit is configured to:
monitor an energy delivery time during which the at least one electrode delivers the therapeutic energy to the tissue in the first phase of the surgical treatment; 
	Coulson teaches a control system for controlling an electrosurgical generator configured to: 
monitor an energy delivery time (It is deemed that Coulson measures the energy delivery time as the energy delivery time is measured against a time limit as described below. This is illustrated in 606, Fig 6 as ‘duration’; this duration is also taught in Col 9, lines 51-54 – “If it is determined in step 606…within a time”) during which the at least one electrode delivers the therapeutic energy (602, Fig 6; Col. 9 Lines 22-26) to the tissue in the first phase of the surgical treatment (601, Fig 6; S1 Phase); 
switch from the first phase (602, Fig 6) of the surgical treatment to the second phase (610 or 608, Fig 6) of the surgical treatment based a comparison of the energy delivery time (‘duration’, 606 Fig 6) to a predetermined threshold time (Predetermined threshold time: SIZriseLimit, Fig 6; Col. 9) of the first phase. While Coulson does not teach progression to 610 when the time limit is reached (Coulson teaches progression to 608 in this instance), it is deemed that this is a result of Coulson not being a stapler. Consequently, Coulson does not employ a blade to cut tissue if the tissue was to be unresponsive to energy intended to cut tissue. If the process detailed in 601, 602, 604, 606 of Fig 6 is imported to the base reference Yates (848) the stapler would advance to the cutting/stapling phase as Yates (848) employs a cutting means). In addition, as described above, the second phase of Coulson is deemed to be the exit of the control loop illustrated in Fig. 6. Specifically, when Coulson determines that the impedance or time threshold has been reached, Coulson advances to the second stage of 608 or 610.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) to include the ability to advance tissue treatment by a comparison of impedance and energy delivery time to predetermined thresholds, as taught by Coulson, in order to determine if the target tissue is lacking a response to the application of electrosurgical energy (Coulson Col. 9, lines 50-58). Taken to its logical conclusion, without this teaching, tissue which doesn’t react as expected to energy may never reach the target impedance required to progress to the stapling phase of treatment as would be appreciated by one of ordinary skill in the art. In addition, one of ordinary skill in the art would see that Coulson’s teaching prevents the over-desiccation of the target tissue before any significant energy delivery (Coulson Col. 5, specifically Lines 16-18).

	Regarding claim 11, Yates (536) teaches wherein the parameter of the second phase is a drive velocity of the motor assembly (Paragraph [0145] Lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on impedance measured in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 12, Yates (536) teaches wherein the first tissue property is a tissue impedance (Paragraph [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on impedance measured in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 13, Yates (536) teaches wherein the at least one measurement is taken at a beginning of the first phase of the surgical treatment or an end of the first phase of the surgical treatment (Paragraph [0145]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to measure the impedance at the end of the first phase to ensure that the tissue welding will be substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 14, Yates (536) teaches wherein the at least one measurement comprises multiple measurements of the first tissue property taken during the first phase of the surgical treatment (Paragraph [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on multiple measurements of impedance in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding Claim 15, Yates (848) discloses wherein the anvil is configured to pivot the RF overlay toward a locking engagement with the staple cartridge in the channel (Fig. 3-Fig. 5; Figures 3 through 5 display how the anvil 18 pivots the RF overlay 151, 152 (Fig. 11) toward a locking engagement with the staple cartridge 23 in the channel 22. The sheath 38 acts as a locking mechanism between the two jaws and requires action from the clinician to release them).
Regarding Claim 18, Yates (848) discloses: 
A surgical instrument (10, Fig. 2), comprising: 
an end effector (50, Fig. 2), comprising: 
a first jaw (34, Fig. 2); 
a second jaw (32, Fig. 2) movable relative to the first jaw between an open configuration and a closed configuration to grasp tissue; 
a staple cartridge (23, Fig. 6); 
a longitudinal slot (26, Fig. 6); and 
staple cavity rows extending alongside the longitudinal slot (Fig. 8); 
electrode segments (53, 54 Fig. 6); 
a drive member (43, Fig. 2); 
a control circuit (Col. 7 Lines 1-2) configured to: 
deliver a therapeutic energy to the tissue (Col. 7 Lines 1-7). 
Further, Yates (848) does not disclose: 
consecutive treatment zones; 
electrode segments separately residing in the consecutive treatment zones; 
a motor assembly configured to generate drive motions to move the drive member; and 
a control circuit configured to: 
deliver a therapeutic energy in all the consecutive treatment zones; 
cause the motor assembly to move the drive member to motivate staple deployment from the staple cartridge; 
detect a parameter indicative of progress of the staple deployment from the staple cartridge in the consecutive treatment zones; and 
sequentially deactivate the electrode segments to sequentially seize the delivery of the therapeutic energy to the tissue in the consecutive treatment zones based on the progress of the staple deployment from the staple cartridge.
Yates (536) teaches: 
consecutive treatment zones (3060 & 3065, Fig. 19), 
electrode segments (3040L/3040R and 3050L/3050R, Fig. 19) separately residing in the consecutive treatment zones (Paragraph [0112]); 
a motor assembly (505, Fig. 1) configured to generate drive motions to move a drive member (540, Fig. 3; Paragraph [0053]); and 
a control circuit (610, Fig. 18) configured to: 
deliver a therapeutic energy in all the consecutive treatment zones (Paragraph [0140] Lines 1-5); 
cause the motor assembly to move the drive member to motivate staple deployment from the staple cartridge (Paragraph [0068]; It is to be noted that the staple driving wedge/sled assembly are connected to the cutting means/knife and thus move together);
detect a parameter indicative of progress of the staple deployment from the staple cartridge in the consecutive treatment zones (Paragraph [0077], Lines 18-22); and 
sequentially deactivate the electrode segments to sequentially seize the delivery of the therapeutic energy to the tissue in the consecutive treatment zones based on the progress of the staple deployment from the staple cartridge (Paragraph [0140] Lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and include a motor assembly and control circuit to advance a motor assembly, switch from first to second phase, as taught by Yates (536), in order to automatically stop providing energy and automatically staple and cut the tissue without bleeding (Paragraphs [0135] - [0136]). The control circuit engages the drive member and advances it automatically, which speeds up the surgical procedure by replacing the requirement for the clinician to switch from the first phase to second phase with an automated process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) with the ability to detect staple deployment progress, as taught in Yates (536), since the progress of staple deployment is of great interest to the clinician; this is a feature known throughout the art. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) with the electrodes separately residing in the consecutive treatment zone of Yates (536), as described by Yates (536), for the purpose of enabling independent energy delivery over segmented sections (Paragraph [0110]). It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to seize the delivery of the therapeutic energy to the tissue in the consecutive treatment zones based on the progress of the staple deployment from the staple cartridge, as taught by Yates (536), to cut the tissue without bleeding (Paragraph [0135]).
Regarding Claim 19, Yates (536) teaches: wherein the electrode segments comprise: a proximal electrode segment (3040R/3040L, Fig. 19) residing in a proximal treatment zone of the consecutive treatment zones (3060, Fig. 19); and a distal electrode segment (3050R/3050L, Fig. 19) residing in a distal treatment zone of the consecutive treatment zones (3065, Fig. 19), wherein a detected completion of the staple deployment from the staple cartridge in the proximal treatment zone causes the control circuit to deactivate the proximal electrode segment (Paragraph [0140] Lines 5-10). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) with the electrodes separately residing in the consecutive treatment zone of Yates (536), as described by Yates (536), for the purpose of enabling independent energy delivery over segmented sections (Paragraph [0110]). It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to seize the delivery of the therapeutic energy to the tissue in the consecutive treatment zones based on the progress of the staple deployment from the staple cartridge, as taught by Yates (536), to cut the tissue without bleeding (Paragraph [0135]).
Regarding claim 21, Yates (848) discloses: 
A surgical instrument (10, Fig 2), comprising: 
an end effector (50, Fig 2), comprising: 
a staple cartridge (23, Fig 6) comprising staples removably stored therein (100, Fig 6; Col. 5); and 
an electrode (53, 54, Fig. 6; 151, 152 Fig. 11); 
a drive member (44, Fig 2) configured to deploy the staples from the staple cartridge (Col. 5 – “When tissue is engaged between the jaws 32, 34, the driver means 44 may be actuated or fired using trigger 14 to advance the cutting means 11 and wedge 13 through the engaged tissue to staple and cut the tissue.”); 
a control circuit (Col. 7 Lines 1-2), configured to: 
cause the electrode to deliver energy to tissue in a first phase of a surgical treatment (Col. 7 Lines 25-43); 
monitor a tissue property of the tissue in the first phase of the surgical treatment (Col. 7 Lines 25-43. It is noted that Yates (848) monitors the first tissue property {impedance} and shuts off the applied therapeutic energy {thus ending the first phase of treatment} after a predetermined threshold has been reached {wherein a first of the two conditions is triggered by reaching or exceeding a predetermined threshold of the first tissue property}); 
Yates (848) further teaches switching from a first phase to a second phase based on the first tissue property (determined impedance, see col. 7, lines 25-38). However, as described in col. 7, lines 25-38, this process is performed by the clinician, and not by the control circuit. Additionally, it is understood that Yates (848) discloses two phases of treatment, the first being the delivery of therapeutic energy and the second being the deployment of staples (Fig. 10). Therefore, The Office further points to Yates (536) below.
Yates (848) does not disclose: a motorized system configured to drive the drive member; 
 the control circuit, configured to: 
cause the motorized system to drive the drive member to deploy the staples from the staple cartridge into the tissue in a second phase of the surgical treatment;
monitor an energy delivery time during which the electrode delivers the energy to the tissue in the first phase of the surgical treatment; and-8-Application Serial No. 17/109,669 Response dated July 22, 2022
Responsive to Non-Final Office Action dated March 29, 2022switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the tissue property and the energy delivery time.
	Yates (536) teaches: a motorized system (505, Fig. 1) configured to drive the drive member (540, Fig. 3, Paragraph [0053]);
a control circuit (610, Fig. 18), configured to: 
cause the motorized system to drive the drive member (1400, Fig.4) to deploy the staples from the staple cartridge into the tissue (Paragraph [0068]) in a second phase of the surgical treatment (The second phase in Yates (536) is the advancement of the drive member after the delivery of therapeutic energy);
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the tissue property (¶ [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and include a motorized system and control circuit to advance a motorized system, switch from first to second phase based on the tissue property and energy delivery time as taught by Yates (536), in order to automatically stop providing energy and automatically staple and cut the tissue without bleeding (Paragraphs [0135] - [0136]). The control circuit engages the drive member and advances it automatically, which speeds up the surgical procedure by replacing the requirement for the clinician to switch from the first phase to second phase with an automated process.
	Yates (848) as modified by Yates (536) does not specifically teach that the control circuit is configured to:
monitor an energy delivery time during which the electrode delivers the energy to the tissue in the first phase of the surgical treatment; and-8-Application Serial No. 17/109,669 
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the tissue property and the energy delivery time.
Coulson teaches: 
monitor an energy delivery time during which the electrode delivers the energy to the tissue in the first phase of the surgical treatment (606, Fig 6; Col 9 – “If it is determined in step 606…within a time”); and-8-Application Serial No. 17/109,669 
switch from the first phase of the surgical treatment to the second phase of the surgical treatment based on the tissue property and (emphasis added) the energy delivery time (Col. 9; Fig 6. Coulson explicitly looks at the measured tissue impedance and elapsed time, and compares the two, to determine how to proceed to the next step.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) and include the ability to advance tissue treatment by a comparison of impedance and energy delivery time to predetermined thresholds as taught by Coulson, in order to determine if target tissue is lacking a response to the application of electrosurgical energy (Coulson Col. 9). Taken to its logical conclusion, without this teaching, tissue which doesn’t react as expected to energy may never reach the target impedance required to progress to the stapling phase of treatment as would be appreciated by one of ordinary skill in the art. In addition, one of ordinary skill in the art would see that Coulson’s teaching prevents the over-desiccation of the target tissue before any significant energy delivery (Coulson Col. 5, specifically Lines 16-18).
Regarding claim 22, Yates (848) does not disclose wherein the control circuit is further configured to set a parameter of the second phase of the surgical treatment based on a measurement of the tissue property in the first phase of the surgical treatment.
Yates (536) teaches: wherein the control circuit is further configured to set a parameter of the second phase of the surgical treatment based on a measurement of the tissue property in the first phase of the surgical treatment. (Paragraph [0145] Lines 12-14, the parameter is velocity of the drive member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) and include the motor assembly and control circuit, as taught by Yates (536), in order to automatically stop providing energy and automatically staple and cut the tissue without bleeding Paragraphs [0135] - [0136].
Regarding claim 23, Yates (848) in view of Yates (536) as discussed in the claim 22 rejection above discloses: wherein the parameter of the second phase is a drive velocity of the motorized system (Yates (536), Paragraph [0145] Lines 12-14, the parameter is velocity of the drive member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) to set the drive velocity of the second phase based on impedance measured in the first phase as taught in Yates (536) so that the tissue welding is substantially completed by the end of the cutting (Yates (536) Paragraph [0145]).
Regarding claim 24, Yates (536) teaches wherein the first tissue property is a tissue impedance Paragraph [0131]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) and include the ability to advance tissue treatment by a comparison of impedance and energy delivery time to predetermined thresholds as taught by Coulson, in order to determine if target tissue is lacking a response to the application of electrosurgical energy (Coulson Col. 9). Taken to its logical conclusion, without this teaching, tissue which doesn’t react as expected to energy may never reach the target impedance required to progress to the stapling phase of treatment as would be appreciated by one of ordinary skill in the art. In addition, one of ordinary skill in the art would see that Coulson’s teaching prevents the over-desiccation of the target tissue before any significant energy delivery (Coulson Col. 5, specifically Lines 16-18).

Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Yates (U.S. Patent No. 5735848) in view of Yates (U.S. Patent Application Publication No.US 2019/0000536 A1) in view of Coulson (US Patent No. 10285750B2) as applied to claim 6 above, and further in view of Scheib U.S. Patent Application Publication No. US 2017/0105786 A1).
Regarding Claim 7, Yates (848) in view of Yates (536) discloses the invention of claim 6, but is silent on wherein the channel comprises a cover, and wherein the at least one electrode is integral with the cover. 
Scheib teaches wherein a channel (32, Fig. 18) comprises a cover (3916, Fig. 39), and wherein the at least one electrode (3912, Fig. 39) is integral with the cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) and add the cover with the integral electrode, as taught by Scheib, in order to allow the electrode to be separated from the cartridge. This allows the electrode to be easily replaced if damaged. In addition, it allows separate and easier sterilization. Scheib also suggests that having removable electrode configurations may enable existing surgical instruments to be essentially retrofitted with electrodes positioned at various places at the end effector (Paragraphs [0074], [0075]).
Regarding Claim 8, Scheib teaches wherein the cover comprises a longitudinal opening configured to permit a cartridge deck of the staple cartridge (3916, Fig. 39; inside 3916 is an opening that extends longitudinally). In addition, Scheib teaches, cooperatively define a tissue contacting surface with the at least one electrode (3912) while the staple cartridge is retained in the channel (3916 Fig. 39; Paragraph [0120], Casing 3916 wraps over a portion of the stapler cartridge 34 and together they define a tissue contacting surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) and add the cover with the integral electrode and longitudinal opening, as taught by Scheib, in order to allow the electrode to be separated from the cartridge. This allows the electrode to be easily replaced if damaged. In addition, it allows separate and easier sterilization. Scheib also suggests that having removable electrode configurations may enable existing surgical instruments to be essentially retrofitted with electrodes positioned at various places at the end effector (Paragraphs [0074], [0075]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (U.S. Patent No. 5735848) in view of Yates (U.S. Patent Application Publication No.US 2019/0000536 A1) in view of Coulson (US Patent No. 10285750B2) as applied to claim 15 above, and further in view of Bettuchi U.S. Patent Application Publication No. US 2014/0131419 A1).
Regarding Claim 16, Yates (848) in view of Yates (536) discloses the invention of claim 15, but does not disclose wherein the staple cartridge comprises a cartridge deck including a depressed region configured to releasably retain the RF overlay. 
Bettuchi teaches wherein the staple cartridge comprises a cartridge deck including a depressed region (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) by adding the depressed region, as taught in Bettuchi, in order to attach a surgical buttress to the staple cartridge (Bettuchi Paragraph [0007]). Moreover, the RF overlay of Yates (848) in view of Yates (536) is capable of being retained in the depressed region of Bettuchi.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (U.S. Patent No. 5735848) in view of Yates (U.S. Patent Application Publication No.US 2019/0000536 A1) in view of Coulson (US Patent No. 10285750B2) as applied to claim 10 above, and further in view of Scheib U.S. Patent Application Publication No. US 2018/0161034 A1).
Regarding Claim 17, Yates (848) in view of Yates (536) discloses the invention of claim 10 but does not disclose wherein the staple cartridge comprises a latch member configured to lockingly engage a distal portion of the RF overlay. 
Scheib teaches wherein a staple cartridge (12, Fig. 1) comprises a latch member (8b, Fig. 1) configured to lockingly engage a distal portion of the anvil (Fig. 7-8). It is understood that Yates (848) in view of Yates (536) discloses a RF overlay attached to the anvil. Therefore, the latching mechanism of Scheib would lockingly engage a distal portion of the RF overly as well as the anvil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) by adding the latching mechanism of Scheib in order to prevent outward movement of the jaws (Paragraph [0147]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (U.S. Patent No. 5735848) in view of Yates (U.S. Patent Application Publication No.US 2019/0000536 A1) as applied to claim 19 above, and further in view of Shelton U.S. Patent Application Publication No. US 2019/0200998 A1).
Regarding Claim 20, Yates (848) in view of Yates (536) discloses the invention of claim 19 but does not disclose wherein a detected completion of the staple deployment from the staple cartridge in the distal treatment zone causes the control circuit to deactivate the distal electrode segment. It is noted that Yates (536) does disclose a control circuit that turns off electrode segments based on the progress of the cutting member (Fig. 25).  
Shelton teaches wherein a detected completion of the staple deployment from the staple cartridge in the distal treatment zone causes the control circuit to deactivate the distal electrode segment (Paragraph [0777] Lines 30-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of Yates (848) in view of Yates (536) by adding automatically deactivating the distal electrode segment after completion of the staple deployment, as taught by Shelton, in order to generate a constant current density and automatically cease power delivery and open the jaws (Paragraphs [0776]-[0777]). In addition, the surgical process would proceed faster as the clinician does not have to manually turn off the distal electrode after deploying staples. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain surgical devices that share features with the claimed invention such as surgical staplers with electrodes, cartridges with channels, and control circuits. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731